Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-17-2007

Jackson v. FDC Honolulu
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-5145




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Jackson v. FDC Honolulu" (2007). 2007 Decisions. Paper 750.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/750


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-264                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                     No. 06-5145
                                  ________________

                              DON WILLIAM JACKSON,

                                            Appellant

                                            v.

                      FDC-HONOLULU DISCIPLINE HEARING
                        COMMITTEE; CAMERON LINDESY,
                             WARDEN, USP CANAAN
                      ____________________________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                               (D.C. Civ. No. 06-cv-01643)
                    District Judge: Honorable William W. Caldwell
                     ____________________________________

                     Submitted For Possible Summary Action Under
                        Third Circuit LAR 27.4 and I.O.P. 10.6
                                     June 14, 2007

                Before: BARRY, AMBRO and FISHER, Circuit Judges.

                                 (Filed: July 17, 2007)
                              _______________________

                                     OPINION
                              _______________________

PER CURIAM

      Don William Jackson, an inmate at USP-Canaan, appeals the District Court’s

denial of a petition he filed pursuant to 28 U.S.C. § 2241. As explained below, because
the appeal does not present a substantial issue, we will summarily affirm the judgment of

the District Court.

       In his petition, Jackson challenges the result of a prison disciplinary hearing at

which he was found guilty of using marijuana. According to Jackson, he was arrested on

February 9, 2004. Later that day he arrived at FDC-Honolulu, where officials began

taking urine samples from him three days later based on information received from a

confidential informant. All the tests performed within 36 days of his arrival were positive

for THC, a metabolite of marijuana. As a result of the test on March 17, 2004, Jackson

received an incident report. He was charged with use of narcotics, found guilty, and

received as sanctions loss of visitation for six months, window visits only for six months,

and 60 days’ segregation, to be served consecutively. Jackson also states that he was

placed in a higher security prison, and cannot be transferred to a facility closer to his

family.

       In his petition Jackson does not contest that THC was found in his urine but

complains that the verdict was not properly supported and should be expunged from his

prison file. According to Jackson, he had been regularly using marijuana for 15 years and

was smoking it on the day of his arrest. Moreover, the marijuana he used was highly

potent and thus, especially in light of his weight (more than 300 pounds), more likely to

remain longer in his system. Jackson complains that the prison refused to hear testimony

from a toxicologist who would have “dispute[d] the DHO finding of thirty days as the

time frame of THC in a persons [sic] system,” and points out that all his urine tests after

                                              2
March 17, 2004, were negative. He also complains that the prison refused to hear

testimony from the arresting FBI agent, who would have explained that Jackson was

smoking marijuana right up to his arrest, and that the testing policies at FCD-Honolulu

are “out dated and could not be used to support the finding of narcotic use within the first

thirty six days of incarceration.”

       The District Court declined to decide whether Jackson’s petition was properly

treated as a § 2241 petition or a § 1983 complaint but found his claims meritless anyway

and denied the petition. This appeal followed.1

       Jackson should have brought his action under § 1983 rather than § 2241. He does

not allege that he will stay in prison longer as a result of the disciplinary proceedings, nor

do his claims otherwise implicate the fact or duration of his term of incarceration. See

Preiser v. Rodriguez, 411 U.S. 475 (1973); Edwards v. Balisok, 520 U.S. 641 (1997);

Torres v. Fauver, 292 F.3d 141 (3d Cir. 2002).

       Jackson’s claims fail under § 1983 because he does not allege that he has suffered

a violation of a liberty interest protected by the Due Process Clause. As the District Court

explained, the penalties he suffered are not atypical and significant in relation to the

ordinary incidents of prison life. As a result, the BOP had no obligation to provide due

process. See Sandin v. Conner, 515 U.S. 472 (1995); Torres, supra. Nor were Jackson’s

due process rights implicated by such collateral consequences as participation in


       1
       We have jurisdiction under 28 U.S.C. § 1291 and review the District Court’s
decision de novo. Torres v. Fauver, 292 F.3d 141 (3d Cir. 2002).

                                              3
programs and the location of the prison in which he is housed. See Olim v. Wakinekona,

461 U.S. 238 (1983) (prisoner has no constitutionally protected interest in the place of his

confinement); Meachum v. Fano, 427 U.S. 215 (1976) (liberty interest of prisoner not

implicated by transfer from medium to maximum security); Moody v. Daggett, 429 U.S.

78, 88 n.9 (1976) (due process clause not implicated by prison officials’ decisions

concerning inmate classifications).

       Accordingly, we will affirm the judgment of the District Court.




                                             4